4/16/2021                                                                                                 Charge Off FAQs | Equifax®
                                                        Case 1:21-cv-00532-SAG Document 31-1 Filed 04/16/21 Page 1 of 4

     Knowledge Center                                                                                                                  Exhibit C
                                                               Don’t Let Identity Theft Catch You Off
                                                                               Guard
                                                              Help better protect your identity with Equifax Complete™ and get:


                                                                         Daily access to your credit score

                                                                         Alerts of key changes to your Equifax credit report

       What is a Charge-Off?
                         Dedicated ID restoration support

       Reading time: 3 minutes
                                                                                   $9.95 per month. Cancel at any time, no
       Highlights:                                                                         partial month refunds.

               A charge-off means a lender or creditor has written the account off as a loss, and the account is closed to future charges
                                                                                                   SIGN UP NOW
               It may be sold to a debt buyer or transferred to a collection agency
               You are still legally obligated to pay the debt
                                                                    Learn More
       If you’ve fallen behind on payments for one of your credit accounts, you may be notiﬁed – or see on your credit reports – that the
       debt has been “charged off.”                     What you need to know:
       But what does that mean, exactly, and  howscore
                                          The credit canprovided
                                                          it impact      credit reports
                                                                   is a VantageScore           and credit scores? Here are some frequently asked questions
                                                                                      ® 3.0 credit score based on Equifax data. Third

                                           parties use many different types of credit scores and are likely to use a different type of
       regarding charge-offs:                                   credit score to assess your creditworthiness.

       What does “charge-off” mean? Simply put, a charge-off means the lender or creditor has written the account off as a loss, and the
       account is closed to future charges. It may be sold to a debt buyer or transferred to a collection agency.

       So does that mean I don’t owe the debt any longer? No. You’re still legally obligated to pay the debt. If the debt is sold to a debt
       buyer or transferred to a collection agency, it may appear twice on credit reports – once from the original creditor and once from the
       collection agency or debt buyer.
       If the debt is sold or transferred, you may end up making payments directly to the collection agency or debt buyer, not the original
       lender.
       When do charge-offs happen? It depends on the repayment terms and the type of account, but the time frame is generally
       between 120 and 180 days after you become delinquent. Creditors will likely ﬁrst send letters or call to remind you of the past-due
       amount before the account is transferred to a collection agency or sold to a debt buyer.
       Can my account be charged off even if I’ve been making payments? Yes, your account may be charged off if your payments
       haven’t met the monthly minimum and your account becomes delinquent. Your account may also be charged off if you ﬁle for
       bankruptcy.

       How might this affect credit reports and credit scores? If the original lender and the collection agency or debt buyer reports to any
       of the three nationwide credit bureaus, the status of the account will be updated to a charge-off status. Because a charge-off occurs
       when a ﬁnancial commitment hasn’t been completely satisﬁed, it will likely show up on credit reports along with those late or missed
       payments. And because credit scores are calculated using information from credit reports, your credit scores may be impacted. The
       charge-off will only appear on credit reports from credit bureaus the lender or creditor reports to -- some may report to only two,
       one or none at all.
       How long will the charge-off stay on credit reports? Similar to late payments and other information on your credit reports that’s
       considered negative, a charged-off account will remain on credit reports up to seven years from the date of the ﬁrst missed or late
       payment on the charged-off account.
       If I pay the debt, will it remain on credit reports? Yes, though it will show as a paid charge-off or paid collection when reported as
       paid by the lender, the collection agency or the debt buyer. If you pay the charge-off or collection before the seven-year period is up,
       it remains on credit reports but may have less of a negative impact on credit scores, depending on the credit scoring model that’s
       used.

       If you’re facing a charged-off account, consider contacting the original lender or the collection agency to see if it’s possible to
       negotiate a payment plan or settlement. A payment plan or settlement may also impact your credit scores, though it may have less
       of an impact on credit scores than a charge-off, depending on the credit scoring model.




       Related Content




https://www.equifax.com/personal/education/credit/report/charge-offs-faq/#:~:text= A charge-off means a,is closed to future charges                          1/4
4/16/2021                                                                                                 Charge Off FAQs | Equifax®
                                                        Case 1:21-cv-00532-SAG Document 31-1 Filed 04/16/21 Page 2 of 4



                                                               Don’t Let Identity Theft Catch You Off
                                                                               Guard
                                                              Help better protect your identity with Equifax Complete™ and get:


                                                                         Daily access to your credit score

                                                                         Alerts of key changes to your Equifax credit report

                                                                         Dedicated ID restoration support


                                                                                   $9.95 per month. Cancel at any time, no
                                                                                           partial month refunds.


                                                                                                   SIGN UP NOW


       How Can Student Loans Affect Credit Reports?                                                   Learn More
       In Credit Reports Articles
                                                                                     What you need to know:
                                                              The credit score provided is a VantageScore® 3.0 credit score based on Equifax data. Third
                                                               parties use many different types of credit scores and are likely to use a different type of
                                                                                     credit score to assess your creditworthiness.




       What to Do if You've Been Denied Credit
       In Credit Reports Articles




       How Long Does Information Stay on My Equifax Credit Report?
       In Credit Reports Articles
https://www.equifax.com/personal/education/credit/report/charge-offs-faq/#:~:text= A charge-off means a,is closed to future charges                          2/4
4/16/2021                                                                                                           Charge Off FAQs | Equifax®
                                                             Case 1:21-cv-00532-SAG Document 31-1 Filed 04/16/21 Page 3 of 4



                                                                    Don’t Let Identity Theft Catch You Off
                                                                                    Guard
                                                                  Help better protect your identity with Equifax Complete™ and get:


                                                                               Daily access to your credit score

                                                                               Alerts of key changes to your Equifax credit report

                                                                               Dedicated ID restoration support


                                                                                           $9.95 per month. Cancel at any time, no
                                                                                                   partial month refunds.


                                                                                                            SIGN UP NOW


       Understanding Your Equifax Credit Report and Credit History                                             Learn More
       In Credit Reports Articles
                                                                                            What you need to know:
                                                                   The credit score provided is a VantageScore® 3.0 credit score based on Equifax data. Third
                                                                                                           Viewscores
                                                                    parties use many different types of credit   More and are likely to use a different type of
                                                                                          credit score to assess your creditworthiness.



                                                                                                     RETURN TO ARTICLES




                                                               Sign up for a credit monitoring & ID
                                                               theft protection product today!
                                                                                                                                                                                           LEARN MORE
                                                               For $19.95 per month, you can know where you stand with
                                                               access to your 3-bureau credit report. Sign up for Equifax
                                                               CompleteTM Premier today!




                                                                                                                WHO WE ARE
                                                                                                                About Equifax
                                                                                                                   Careers
                                                                                                                 Newsroom
                                                                                                              Investor Relations


                                                                                                      CREDIT REPORT ASSISTANCE
                                                                                                     Get my free annual credit report
                                                                                                       Dispute info on credit report
                                                                                                           Request a fraud alert
                                                                                                     Place a security freeze on reports


                                                                                                            CREDIT EDUCATION
                                                                                                                Credit Score
                                                                                                               Credit Report
                                                                                                          Identity Theft Protection


                                                                                                            CONNECT WITH US
                                                                                                 Contact a Customer Care Representative




                                                                   Privacy Policy     Terms of Use      Ad Choices      Report a Vulnerability Accessibility         Sitemap
                                                                                                           Connect with Us




              Copyright 2021 Equifax, Inc. All rights reserved Equifax and the Equifax marks used herein are trademarks of Equifax Inc. Other product and company names mentioned herein are the property of their respective owners.



https://www.equifax.com/personal/education/credit/report/charge-offs-faq/#:~:text= A charge-off means a,is closed to future charges                                                                                                     3/4
4/16/2021                                                                                                 Charge Off FAQs | Equifax®
                                                        Case 1:21-cv-00532-SAG Document 31-1 Filed 04/16/21 Page 4 of 4



                                                               Don’t Let Identity Theft Catch You Off
                                                                               Guard
                                                              Help better protect your identity with Equifax Complete™ and get:


                                                                         Daily access to your credit score

                                                                         Alerts of key changes to your Equifax credit report

                                                                         Dedicated ID restoration support


                                                                                   $9.95 per month. Cancel at any time, no
                                                                                           partial month refunds.


                                                                                                   SIGN UP NOW


                                                                                                      Learn More

                                                                                     What you need to know:
                                                              The credit score provided is a VantageScore® 3.0 credit score based on Equifax data. Third
                                                               parties use many different types of credit scores and are likely to use a different type of
                                                                                     credit score to assess your creditworthiness.




https://www.equifax.com/personal/education/credit/report/charge-offs-faq/#:~:text= A charge-off means a,is closed to future charges                          4/4
